In this proceeding pursuant to CPLR article 78, respondent’s determination dated March 14, 1967 and effective March 17, 1967, canceling the corporate petitioner’s restaurant liquor license on the ground that conduct of said petitioner’s president was in violation of subdivision 14 of rule 36 of respondent’s rules (9 HYCRR 53.1 [n]), modified by striking out the provision which cancelled petitioner’s license, annulling such cancellation and substituting therefor a provision suspending petitioner’s license *540for 45 days commencing as of March 17, 1967. As so modified, determination confirmed, without costs. In our opinion, under the circumstances, the punishment of a revocation of the petitioner’s license was excessive. Motion by petitioners to stay enforcement of respondent’s determination canceling the corporate petitioner’s restaurant liquor license, pending the proceeding to review said determination. Motion dismissed as academic. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.